Citation Nr: 1113243	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  08-08 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and L.J.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from November 9, 1979, to January 25, 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in January 2010.  A transcript of the hearing is associated with the claims folder.


FINDINGS OF FACT


1.  The Veteran served on active duty from November 9, 1979, to January 25, 1980.

2.  The evidence of record does not support a finding that a sexual assault occurred during military service.

3.  The Veteran does not have a diagnosis of PTSD and there is no basis to relate the diagnosis of any acquired psychiatric disorder to her military service.


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disability, to include PTSD, that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran served on active duty from November 9, 1979, to January 25, 1980.  The Veteran submitted her original claim for VA benefits, in this case service connection for PTSD, in March 2007.  She said the PTSD was the result of a sexual assault in service.  

The Board notes that the issue on appeal was re-characterized to entitlement to service connection for an acquired psychiatric disorder, to include PTSD when the case was previously before the Board in February 2010.  The change was made in light of the decision by the United States Court of Appeals for Veterans Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the veteran had sought service connection for PTSD but his claim was denied because he did not have a diagnosis of the disorder.  However, his medical records contained diagnoses of several other mental disorders that were not considered for service connection by VA.  The Court held that the veteran's claim in that case encompassed the other mental health disorders that were raised by the evidence.  

In regard to the current claim, the agency of original jurisdiction (AOJ) wrote to the Veteran to develop further information regarding the alleged assault in April 2007 but the Veteran did not respond to the letter.

The AOJ obtained VA treatment records, for the period from February 2007 to April 2007.  The records contain several entries where the Veteran received counseling from a VA social worker.  The social worker assisted the Veteran in attempting to find housing and become enrolled for VA medical care.  There was no discussion of a sexual assault at any time during that period of counseling.

A preventive medicine clinical entry from March 5, 2007, noted that a depression screen was negative, as was a PTSD screening.  However, the Veteran reported having experienced military sexual trauma (MST) in the past.  No further information was provided in regard to the MST.

The Veteran's military personnel records and her service treatment records (STRs) were received in May 2007.  The Veteran enlisted for three years on November 9, 1979.  She was initially assigned to Fort Jackson, South Carolina, but was transferred to Fort Gordon, Georgia, for her basic training and reported on November 17, 1979.  

The personnel records reflect that the Veteran was processed for an administrative discharge beginning in January 1980.  The "discharge package" consists, primarily, of notice of her proposed discharge under the Trainee Discharge Program (TDP), several counseling records, two sworn statements, and favorable endorsements on the request for authority to discharge the Veteran.  

The initial request for authority to discharge the Veteran was prepared by her commanding officer, Captain H., on January 15, 1980.  He informed the Veteran of the two reasons for the request:  first, that she could not or would not adapt socially or emotionally to military life, and second, she could not meet the minimum standards prescribed for successful completion of training because of lack of aptitude, ability, motivation or self discipline.  The notice letter contained two additional standard paragraphs that were not checked.  One of the paragraphs related to a circumstance where a solider did not meet enlistment standards because of pregnancy or became pregnant while in training and did not meet the criteria for retention.  The Veteran acknowledged receipt of the notice.  

In the actual request for authority to discharge the Veteran, Captain H. noted the Veteran was in her fourth week of training but had been at the unit for eight weeks.  She was recognized as a possible TDP candidate in her fourth week.  Her education level was reported as 11th grade.  She had been transferred to a rehabilitative unit but to no avail.  The request noted several counseling reports for the Veteran.  Captain H. said the Veteran reported to his unit requesting a TDP.  He said she refused to follow orders without shouting back at the sergeants or telling them she did not care.  He said the Veteran bordered on insubordination any time she talked with any person in authority.  He concluded that the Veteran was totally unfit for continued service and should be discharged immediately.  He recommended TDP.  

The first counseling entry is dated December 7, 1979, within the Veteran's first month of service.  She was found to be at a bus station rather than at her appointed duty of going to sick call and returning to her barracks.  A second counseling entry, dated January 11, 1980, noted that the Veteran refused to obey an order and was disrespectful.  The entry was from Sergeant First Class (SFC) B.M.  SFC M. recommended that the Veteran be processed through the Trainee Discharge Program (TDP).  The Veteran was given an opportunity to comment on the same sheet.  She wrote, "Don't recall what she is talking about but if it will get me out as soon as can be."  The Veteran was next counseled, that same date, by a Captain G.J.  Captain J. said the Veteran was a recalcitrant person who did what she wanted to do when she wanted to do it.  The entry noted that the Veteran was a definite TDP candidate and rehabilitative transfer to C-5-1 was recommended. 

Another counseling record, also dated January 11, 1980, noted that the Veteran told Captain H. that she wanted out of the Army at all costs.  The Veteran related that she had taken pills in the last week in an attempt to harm herself.  She also told Captain H. that she could not take the "mind games" played by her sergeants.  The Veteran related that she had received a proposal from her boyfriend back home.  Captain H. explained the TDP process and what training the Veteran would be going through during field training.  The Veteran said she did not care and would do anything to get out of the service.  The Veteran signed the counseling record but did not comment.  A second counseling record from Captain H. was dated January 14, 1980.  It appears the Veteran canceled medical appointments and this was deemed a failure to follow orders.  Captain H. said the Veteran reported that she canceled her appointment because she decided she was tired of "fooling around" with the doctors.  The Veteran commented on the form that she canceled the appointment because she was told one thing by one doctor and another doctor told her there was nothing wrong because he found out that she wanted out of the Army.  

There are two final counseling records from Captain H., both dated January 15, 1980.  The first record noted that the Veteran was informed that she would be discharged through TDP.  He stated that the Veteran was the "2nd worst soldier I have seen out of 392 at Fort Gordon."  The Veteran signed the entry without comment.  The second counseling record was because the Veteran wanted to know why she was sent to the field on January 14, 1980.  Captain H. noted the Veteran was told she did not have a profile and there was no reason for her to stay in the rear.  It was noted the Veteran wanted to see a chaplain.  She was sent to the chaplain's office but the chaplain was not in.  It was noted that an appointment was made for the afternoon of that day.  

Another enclosure with the discharge processing consisted of a sworn statement from SFC M., dated January 21, 1980.  SFC M. stated the following:

SM (servicemember) arrived in C-1-1 on the 13th of November, for initial entry training and MOS training as a 31M.  SM was assigned to the first platoon.  SM for the past 4 weeks of tng. has been a marginal solder; in and out of minor trouble all the time.  SM was reported by her squad leaders numerous times for talking in formation and causing other problems within the platoon.  SM had more than the average encounters with male soldiers and always wanted to cry wolf after the fact.  Upon investigating SM's complaints about male harassment I found that SM 90% of the time had presipitated [sic] the incident by her conduct and comments to the males.  SM has a very foul mouth and is known to have used more than graphic speach [sic] around the whole platoon.  SM also could not or would not follow instructions.  SM on one occasion [sic] was found at the bus depot when she was supposed to be on sick call.  SM returned from EXODUS (Christmas leave) and approached me with the fact she thought she was pregnant.  SM was not pregnant but has been a sick call abuser ever since her return from leave.  While on bivouc [sic] SM cried & complained until it was necessary to remove her to the rear and on sick call again.  SM attempted a drug overdose.  SM did not want to be in the field.  SM has displayed a less than soldierly attitude and if allowed to remain in the service would be nothing but problems for any field commander.  Recommend elimination from active duty.  

The statement was witnessed by another party and the statement sworn to under oath administered by a third individual.

A second sworn statement was included as an enclosure.  This was from Sergeant (SGT) C.T. and dated January 18, 1980.  Sgt. T. said she had found the Veteran in her bunk, still sleep, on January 10, 1980.  She attempted to get the Veteran out of her bunk but the Veteran told her she had taken some pills trying to overdose.  She told Sgt. T. she would get up as soon as the pills wore off.  Sgt. T. asked for the assistance of other female soldiers to try and get the Veteran out of bed.  After pulling back the blankets it was discovered that the Veteran was wearing civilian clothing, said to be a blue sweater and a pair of blue jean slacks.  Sgt. T. also said there was a pair of orange high heels under the Veteran's bunk.  An attempt was made to get the Veteran out of bed but she physically resisted and fought against the effort.  

The second endorsement on the request to discharge the Veteran was signed by Lieutenant Colonel (LTC) J. H. on January 15, 1980.  LTC H. said the Veteran was initially assigned to C-1-1 and experienced disciplinary problems, specifically FTR (failure to report) and disrespectful to NCOs (noncommissioned officers).  After Exodus she was transferred to C-5-1 for rehabilitative purposes and because of missed training periods.  She was again disrespectful and refused to follow orders.  LTC H. cited an example of the most recent weekend; the Veteran departed the area without authorization and stayed off post overnight.  He said the Veteran's sole motivation was to be discharged as rapidly as possible.  Her attitude and self-discipline were substandard and extremely disruptive to the unit.  He recommended an immediate discharge.  

The request for discharge was approved by endorsement dated January 22, 1980.  The commanding officer specified the specific authority for discharge and the separation program designator (SPD), JET, to be used.  There was no reference to the discharge being due to pregnancy, either by way of the request for discharge or by the authorization provided by the commanding officer.

The Veteran's STRs show that she reported having no nervous condition on a Screening Physical Examination for Army Recruitment dated November 7, 1979.  However, she reported having nervous trouble on her Report of Medical History dated November 9, 1979.  The examiner noted that the Veteran was a mild, chronic worrier and restless.  The condition was determined as not disqualifying.  

The initial STR clinical entry is dated December 3, 1979, where the Veteran was seen for a complaint involving vaginal swelling with stomach pain.  She reported having a heavy discharge for 5 months.  The symptoms were said to be continuous after termination of a pregnancy.  The Veteran was referred for an obstetrics/gynecology (OB/GYN) examination.  The OB/GYN nurse practitioner noted that the Veteran reported an early termination of pregnancy (ETOP) in June 1979.  The assessment was trichomonas vaginitis and rule out GC (gonorrhea).  A GC culture was done and found to be negative.  The Veteran was seen on December 7, 1979, with a complaint of right foot pain, the initial assessment was possible fracture.  X-rays were negative and an assessment of tendonitis was provided.  

The Veteran was seen again with complaints of vaginal pain and discharge on December 14, 1979.  She was seen in the genitourinary (GU) clinic.  Probable cystitis was the assessment.  The Veteran was seen for complaints of spotting and for moderate cramping of the lower abdomen on January 9, 1980.  The healthcare provider questioned if the Veteran was pregnant.  

The Veteran was seen on January 10, 1980, and reported that she had taken 30 tablets of Percogesic.  The Veteran was in civilian clothes.  The physician's assistant noted that the Veteran had a hostile attitude and was disrespectful.  He said the Veteran told him she was not staying in the Army and would continue acting in this manner until she got out.  No pathology was found on examination and the Veteran was returned to her company.  The Veteran was seen on January 12th and 14th for complaints of abdominal pain.  The January 12th entry noted that the Veteran said she had had the abdominal pain for 2-3 weeks.  She reported her last monthly period was November 26, 1979, and that a pregnancy test for two days earlier was negative.  Human chorionic gonadotropin (HCG) pregnancy tests, both urine and serum, were ordered.  The Veteran reported that she had had intercourse in December 1979.  The physician said that, in view of the negative serum test and a normal white blood cell count (WBC), the mostly likely diagnosis was ovarian cyst.

The Veteran was seen in the OB/GYN clinic on January 14th.  The physician said the Veteran's bleeding had stopped.  The assessment was possible dysmenorrhea and ovarian cyst.  A final entry, dated January 16, 1980, noted that the urine and serum HCG tests were negative.  

The AOJ denied the Veteran's claim in June 2007.  The Veteran had not provided any specific information regarding her claimed stressor and there was no diagnosis of PTSD, or of any psychiatric disorder, of record at that time.

The Veteran submitted her notice of disagreement (NOD) in June 2007.  She reported that she was raped in service.  She said she reported the rape but that no action was taken by her superiors.  She said she also received counseling from the base chaplain over a two-week period.  The Veteran further stated that she received a sexually transmitted disease (STD) from her rapist and that this disease manifested itself on her wedding night in March 1980.  She was rushed to an emergency room for treatment at that time.  She had not been able to obtain the records.  

The Board notes that the AOJ attempted to obtain records from the Dwight D. Eisenhower Army medical center (AMC) at Fort Gordon, Georgia, in July 2007.  The dates requested were from January 26, 1980, to April 30, 1980.  A negative response was received in August 2007.  The negative response was likely due to the fact that the period for records requested was after the Veteran's discharge from service.  The Veteran's NOD did reference the Army medical center but it appears this was a comment on her perceived lack of treatment when she was on active duty.  The Board does not interpret her statement as claiming she was treated by the Army at any time after her discharge.  (The Veteran was asked to clarify whether she received treatment at this facility after her discharge but she failed to respond to the request for information in April 2010).

The Veteran perfected her appeal in March 2008.  She again stated that she believed there were records of her being counseled by the chaplain in service and that the records were missing.  Her mother also provided a statement wherein she said the Veteran called her after being in service for 5-6 weeks.  The Veteran reported things were not going well but would not explain until she got home.  The Veteran later told her mother she was raped but that nothing was being done about it.  

Additional VA records, for the period from May 2007 to October 2008 are associated with the claims folder.  An entry from her primary care physician (PCP), Dr. S., of May 23, 2007, noted that the Veteran reported having been raped in service.  An assessment of history of PTSD and reported MST was provided.  A mental health clinic triage interview from that same date noted the Veteran's report of being raped in service.  She also said she was raped as a child and taken into protective custody by the authorities.  She was then raped by her foster parents.  The assessment at that time was personality disorder, not otherwise specified (NOS).  A social work entry from June 28, 2007, reported the Veteran as having a life history of emotional problems from her childhood, military service, and adult life.  The entry further noted that the Veteran suffered from depression.  

The Veteran came to the Mental Health Clinic and was seen by a social worker on July 10, 2007.  The Veteran said she was told to see the social worker.  She reported she had been recommended to file a claim for service-connected disability for PTSD based on her MST.  She said she was told that, before a claim could be initiated, she would first need to come to the clinic and get a diagnosis of PTSD.  The social worker told the Veteran that the clinic did not provide a diagnosis for other than evaluation and treatment purposes.  She was told that treatment could be provided for her symptoms.  The social worker noted the clinical evaluation from May 23, 2007, and that the Veteran had been referred for help but had not followed through.  The social worker asked the Veteran if she wanted to follow through with an appointment.  The entry noted that the Veteran said she did not want treatment; she just wanted a diagnosis of PTSD.  She restated this position.  The assessment at that time was personality disorder, not otherwise specified (NOS).

A primary care note from January 11, 2008, said the Veteran had complex problems, including pain and depression.  The Veteran said she was told by several sources that she needed to go to her primary care physician to get a diagnosis of PTSD.  She repeated her assertion of being raped in service.  (Her primary care physician, Dr. S., had noted the Veteran's assertion on a number of entries).  The physician noted that the Veteran had been referred to the MST social worker and had been seen by her.  

The Veteran was referred for a psychiatric consultation on September 25, 2008.  She reported her rape in service.  She said she had been through a VA women's program in January of "last year or so."  She said she experienced anger, anxiety, depression, sleep disturbance, frequent flashbacks (she thought of it a lot), nightmares and frustration that she could not do anything about.  She reported that these feelings had increased in the last year.  The Veteran told the psychiatrist that she only went to school to the 7th or 8th grade.  The Veteran was given Axis I diagnoses of depressive disorder, NOS, "PTS" like symptoms, and rule out bipolar disorder.  

Also associated with the claims folder are treatment records from the Oklahoma City Vet Center for the period from January 2008 to August 2008.  The initial visit entry from January 29, 2008, noted that the Veteran was brought in by her mother.  The social worker said the Veteran vented most of the session and wanted a diagnosis.  She said she did not feel the social worker could help her.  The social worker informed the Veteran that she could help her in processing her feelings regarding her trauma.  An entry from March 10th notes that the social worker helped the Veteran complete her substantive appeal.  She said the Veteran had a lot of anger and hurt from her rape.  She said the Veteran was treated poorly after her rape and received no validation.  The Veteran was seen again on March 20th.  It was noted that the Veteran talked about her difficult childhood in foster care and the rape in boot camp.  The social worker provided an assessment of subdiagnostic PTSD.  The Veteran was seen on six additional visits.  The same diagnosis of subdiagnostic PTSD was provided in July 2008.  No diagnosis was recorded on the other visits.

The Veteran testified at her video conference hearing and provided some details regarding the assault.  She said she had gone home for Christmas leave and returned to her base in the first part of January 1980.  She said she had a new boyfriend, someone she had met while at home on leave.  She explained how the platoon had completed what she said was basic training and was celebrating in an area of the barracks.  There were other women there as well as several men.  She left to use the restroom and came back to find only her attacker in the room.  After the attack, she said she reported the rape to the officer of the day and then told her sergeant.  No report was made to the police or military police.  She said she became upset with the sergeant and was referred to her captain.  She felt there would be a record of this.  She said the captain said he would refer her to the chaplain.  At this point her representative asserted that the "JET" code on the Veteran's DD 214 reflected that she was separated due to pregnancy.  However, through later questioning of the Veteran by her representative, she said she had her first child after service in March 1981 (Transcript p. 11).  The Veteran did not relate that she had a miscarriage or loss of a child at any time after service and before the birth of her child in 1981.  

The Veteran said the chaplain referred her to the Army Medical Center where she was evaluated.  She also said she did not know why she was separated from service.  The Veteran said she was in receipt of supplemental security income (SSI) from the Social Security Administration (SSA).  She was asked if it was related to any psychiatric problems and she thought it was for physical reasons but was not sure.  The Veteran said she initially sought help from VA after her discharge from service but was told "no."  She said this was in Oklahoma City.  The Veteran also related the episode of her wedding night where she was taken to an emergency room for treatment for an STD she claimed she got from the rapist.  She could not recall the name of the hospital and had not been able to secure any records.  The Veteran said she had received counseling from different preachers over the years.

The Board remanded the case for additional development in February 2010.  The Board's remand recounted much of the evidence listed above.  The Board sought additional military records, if any, that may be available.  The Veteran was to be contacted and asked to provide dates and location(s) of treatment for both VA and private health care sources.  Her SSA records were to be obtained.  The Veteran was to be afforded a VA examination.  The Veteran was also to be asked that, if she wished to claim she was pregnant from her rape at the time of her discharge, to provide evidence of her pregnancy.  The Board specifically noted that the JET separation program designator code did not mean she was separated by reason of pregnancy.  The Veteran was also asked to provide evidence of her claimed treatment in March 1980.  

The AOJ wrote to the Veteran in April 2010.  The letter contained a lengthy list of requests for action by the Veteran.  Such action was required to allow for the AOJ to conduct appropriate development in most instances.  In particular, the Veteran was asked to identify all health care providers that had provided treatment to her for a psychiatric disorder before service and after service.  She was asked to sign a release to allow VA to obtain the records on her behalf.  She was also asked to clarify where and when she initially sought treatment from VA after her discharge from service or where she sought to submit a claim.  She was informed that the AOJ needed to know what type of assistance she sought from VA at the time.  She was asked to identify whether she was alleging post-service treatment at Eisenhower Army Medical Center, particularly in March 1980.  The AOJ also asked the Veteran to provide evidence of her pregnancy at the time of her discharge.  The request further informed the Veteran that her military records did not show her to be pregnant at that time or that pregnancy was the reason for her discharge.  

The AOJ asked the Veteran to provide evidence or authorization to obtain records pertaining to her claimed treatment in March 1980.  The Veteran was also asked to submit any military records she had in her possession, especially any related to counseling provided during service by a military chaplain.  She was also asked to provide evidence of post-service counseling.   Finally, she was informed that her records from SSA were being requested.

The Veteran did not respond to the AOJ's letter.  The letter was addressed to the Veteran as the same address as used by the AOJ in prior correspondence and was used by the VA medical center (VAMC) in notifying the Veteran of her VA examination appointment.  Further, a copy of the Board remand was sent to the same address.  There is no indication in the claims folder that any of the listed items of correspondence were returned as undeliverable.  Nor has the Veteran alleged that she did not receive any of the correspondence.

The Veteran's records from SSA were received in May 2010.  The records were received on a compact disc (CD); however, the AOJ printed out the decision documents and medical evidence relied on.  The SSA disability examination of October 2009 did not relate any type of psychiatric diagnosis.  Her time in service was noted and that the Veteran had worked until 1979 [sic].  The Veteran was involved in a MVA in 1997 and injured her neck and fractured her right foot.  The examiner listed a past medical history of rheumatoid arthritis of the hands, chronic joints pains, PTSD, bipolar disorder, and schizophrenia.  The Veteran again related an education history of only the 7th or 8th grade.  The final assessment included PTSD, bipolar disorder and schizophrenia all by history.  The remainder of the SSA records indicated there was no evidence of a psychiatric disability.

VA treatment records, for the period from February 2007 to April 2009 were included in the SSA records.  Nearly all of the VA records were duplicates of those previously of record.  Of note is a mental health initial evaluation dated January 11, 2008.  The Veteran was referred by her primary care physician, Dr. S.  The entry noted that the Veteran presented in a similar manner to the social worker entry from July 2007.  The examiner said the Veteran was demanding a diagnosis of PTSD and insisted that no one would help her.  The examiner noted that the Veteran was initially enrolled in a homeless program in February 2007.  She left the program after a few days of participation in July 2007 and was discharged after she voluntarily left the facility without providing follow-up contact information.  The examiner referred to a note of July 6, 2007, that said the Veteran was not willing to attempt to work her issues out.  The examiner said the Veteran's psychiatric history was unknown.  It was noted that the Veteran was focused on current issues and would "perseverate" on these topics and past influential experiences.  The examiner provided an example that, when the Veteran was asked about specific symptoms, she would refer to being raped in the military by a higher ranking officer and that a chaplain kept the records.  Thus, she had no way to prove what was done to her.  The examiner noted that treatment records noted a history of MST and sexual abuse as a child.

The examiner said that a definitive diagnosis was inconclusive at the time of the evaluation.  It was noted that the Veteran would benefit from a full psychological evaluation.  The examiner said that the presence of persecutory and grandiose delusions indicated the Veteran was experiencing psychosis at the time.  A provisional Axis I diagnosis of depression by history, rule out depression with psychotic features versus delusional disorder, was provided.  It was noted that the Veteran was referred to VA Mental Health Intensive Case Management (MHICM) and would be assessed to determine if she would attend a PTSD evaluation in the PTS or MST programs.

An entry from January 20, 2008, noted that the Veteran was evaluated by the MHICM program director.  The director said the Veteran did not meet criteria for MHICM services.  The director said the Veteran's diagnosis did not suggest impairment and that her current problems appeared to be characterological in nature.  

The November 2009 SSA decision indicates that the Veteran was determined to not meet SSA disability criteria.  The VA medical records and the SSA disability evaluation, along with the evidence submitted by the Veteran as part of her application, were considered.  

The Veteran was afforded a VA examination by a female psychologist in September 2010.  The examiner noted that she was to evaluate the Veteran for a diagnosis of PTSD and to identify any stressor relied on in making the diagnosis.  The examiner also noted she had been asked to comment on whether any psychiatric disorder preexisted service and was aggravated by service to a permanent degree beyond natural progression.  Finally, the examiner noted she was asked to opine on whether any diagnosed psychiatric disorder was at least as likely as not related to the Veteran's military service.  The examiner noted that she had reviewed the claims folder as part of the examination.  

The Veteran reported her concern about a weight loss.  She said she did not eat or sleep.  The examiner said that, when the Veteran was asked about what kind of problems she thought she was having with PTSD, the Veteran responded that it was not a problem for her but it was a problem with everyone else.  The Veteran also said that her problem was "... Uncle Sam condones rape, stands by and watches it happen and stands behind the rapist."  The examiner said the Veteran was a making a reference to an alleged rape that occurred during basic training.  The examiner again noted that the Veteran reported she had lost weight but did not know how much weight or when.  She told the examiner that she did not sleep because there were bobcats on her property and that her "me time" for prayer was at nighttime.  

The Veteran said she started psychiatric treatment at VA three years earlier.  She could not recall any of the medications she had been prescribed.  She said she was prescribed medications last year but did not take any of them because she did not like effects and was afraid of the chemical content.  She believed the pharmaceutical companies had sold their souls to the devil.  The examiner noted that treatment records showed she had been prescribed a number of different psychiatric medications.  The Veteran reported she had attended group therapy but did not say much because she did not like to talk very much in a group.  

The Veteran said she was reportedly raised in foster care from the age of 12 until she joined the military.  She said her paperwork said she completed the 8th grade but she remembered ordering her high school class ring.  The examiner noted that paperwork shows that the Veteran completed the 11th grade.  The Veteran said she was married for 17 years.  She said she met her husband after she was discharged from service.  The Veteran said she married because she had no family and wanted to have children.  She said her husband was a good husband and father to their two sons but left her for another woman.  The Veteran said she could not recall her two sons' current ages but said she had lost contact with them after their high school graduations in 1999 and 2000.  

The Veteran said she was homeless and lived alone on the property of another veteran.  She said her only social contact was when the Disabled American Veterans (DAV) van came by to take her to the VA hospital.  The Veteran said she had severe problems in trusting people and believed her mailman had stolen her mail, including her medications.  She also verbalized a great deal of mistrust in the government.  The examiner cited to an example of there being a battalion in the military for raping of men.  She based this on her belief that there was an increase in male rapes in service.  

The Veteran said she last worked in 1996 as a manager at a fast food restaurant.  She had not worked since then and had not had any income in the last 12 years until she began receiving Supplemental Security Income (SSI).  Although the Veteran said she normally took a DAV van for appointments, she drove herself to her examination.  

The examiner noted that the Veteran served from November 9, 1979, to January 25, 1980.  The Veteran said she had a general discharge under honorable conditions.  The examiner noted that the DD 214 gave the reason for discharge as TDP, marginal or non productive.  The examiner said the Veteran's personnel records indicated she was discharged because it was believed that she could not or would not adapt socially or emotionally to military life.  The examiner further referenced personnel records that she said reported the Veteran could not meet the minimum standards prescribed for successful completion of training because of lack of aptitude, ability, motivation, or self-discipline.  The examiner noted the incident in the personnel records of when the Veteran reported she had taken an overdose of pills.  The examiner said the Veteran reported she was raped in basic training.  The examiner added that the personnel records indicated that the Veteran refused to follow orders without shouting back to the sergeants or telling them she did not care.  The examiner referenced another personnel record entry that reported the Veteran bordered on insubordination anytime she talked to anybody with authority.  

On mental status examination the examiner said the Veteran was oriented times four.  She also said the Veteran appeared somewhat agitated and angry with the government because she believed that she had been raped and that the military promoted the rapist and discharged her.  The examiner said the Veteran verbalized some hostility toward VA for misdiagnosing her.  The Veteran also expressed that veterans believed VA was out to get them.  The examiner said that the Veteran gave only limited information regarding her childhood history and her current living situation.  She did not like people in her business.  The examiner said more rapport was developed later in the interview but that the Veteran was a poor historian.  She said the Veteran had difficulty staying on topic throughout the interview and showed signs of a thought disorder in terms of tangentiality and circumlocution.

The examiner referenced several comments by the Veteran as demonstrating a thought disorder.  "I have been in 12 years with no income with any part of my uncle's house.  I am and will always be military even if I was raped and the rapist was given a promotion, and they have taken away your honor and never allowing you to get off duty."  The examiner said the Veteran appeared delusional as she believed the military had a battalion of rapists who rape men and that the postal service was taking her mail because she did not reach her mailbox.  The Veteran denied having hallucinations but the examiner said the Veteran reported she could sense other peoples' troubled souls when she was in her prayer closet.  The examiner said there was no impairment of thought process or communication other than the Veteran being tangential and circumstantial in her thinking.  

The examiner said the Veteran's affect was labile throughout the interview but, for the most part, the Veteran was sad.   She was also tense and restless with poor eye contact.  The examiner said the Veteran appeared to be depressed and angry as she talked about being mistreated by the government while she was in the military and currently.  She showed difficulty concentrating as she repeatedly changed the topic and had to be redirected.  The examiner said the Veteran had a history of inappropriate behavior in the military in terms of being insubordinate.  She also reported losing her temper with providers and the examiner said the Veteran was hostile to her.  The Axis I diagnosis was mood disorder, NOS.  The examiner also listed Axis IV stressors as homelessness, unemployment, and estrangement from family.  

The examiner stated that the Veteran disclosed that she was raped during basic training but avoided giving any details regarding the circumstances.  The examiner said, as noted, the Veteran presented with a number of problems related to mood, including lability, depressed mood, sleeplessness and delusional thinking.  The examiner said the treatment records showed a history of depression and bipolar disorder.  The examiner said that, based on the Veteran's psychiatric history and current interview, the Veteran presented with symptoms of a mood disorder but was given a NOS specification because of her problem communicating symptoms.  The examiner said the diagnosis of mood disorder met the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) criteria and was supported by findings of this evaluation.  The examiner said the Veteran appeared to have delusional thinking and mood lability throughout the interview.

In regard to PTSD, the examiner said that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  She noted that the Veteran believed she was raped in service and this would meet Criteria A for a traumatic event.  The examiner said the Veteran was unable to verbalize any of her symptoms regarding avoidance criteria or symptoms of hyperarousal other than difficulty sleeping.  The examiner noted that the Veteran attributed her difficulty sleeping to the presence of bobcats on her property.  The examiner said it was impossible to assess whether any preexisting mental disorder exited prior to service because of the Veteran's inability to disclose sufficient amount of information to the examiner about her history.  

Finally, the examiner said it would be resorting to mere speculation to conclude the Veteran's current diagnosis was related to an event in service.  However, the examiner added that, given the Veteran's erratic and oppositional behavior early in basic training, it was less likely than not that the current diagnosis began during service.

The AOJ re-adjudicated the Veteran's claim in January 2011.  The claim remained denied and the Veteran was issued a supplemental statement of the case (SSOC).  The SSOC was mailed to the same address used as in earlier correspondence.  There is no indication in the claims folder that the SSOC was returned as undeliverable.

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The regulation further requires the diagnosis to be in conformance with DSM-IV.  See 38 C.F.R. §§ 3.304(f); 4.125(a) (2010).

The applicable regulation provides additional instruction in regard to claims involving service connection for PTSD due to personal assault.  See 38 C.F.R. § 3.304(f)(4) (2010).  

The Board notes that 38 C.F.R. § 3.304(f) was amended in July 2010 to amend the regulation in regard to the evidentiary standard for establishing the required in-service stressor for claims involving a veteran's fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39,843-39,852 (July 13, 2010).  A correction was published to establish the effective date of the amendment as of July 13, 2010.  See 75 Fed. Reg. 41,092 (July 15, 2010).  The change in regulation did add a new subsection 38 C.F.R. § 3.304(3) and required the renumbering of the existing subsections.  Thus, the applicable subsection relating to personal assault was renumbered as 38 C.F.R. § 3.304(f)(5).

For this case the Board will cite to the regulation applicable to personal assault stressors as 38 C.F.R. § 3.304(f)(5).  The subsection provides as follows:

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

38 C.F.R. § 3.304(f)(5).

The Court has held that credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen, the Court also held that the sufficiency of a stressor was now a clinical determination for an examining mental health professional.  Id. at 140, 141.  The Court said that the occurrence of the stressor was still a factual matter to be determined by the evidence.  Id. at 145-147.

As noted, if a PTSD claim is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate an account of a stressor incident.  Further, the Court has said that the categorical statement, used in other decisions, such as Moreau and Cohen, that an opinion by a mental health professional based on a post-service examination cannot be used to establish the occurrence of a stressor is not operative in a personal assault case.  See Patton v. West, 12 Vet. App. 272, 279-280 (1999).

In this case, the Veteran was not diagnosed with PTSD, or any acquired psychiatric disorder in service.  Thus, 38 C.F.R. § 3.304(f)(1) is not for application.  The Veteran has not alleged, and the evidence is unquestionable, that she did not engage in combat with the enemy.  Accordingly, 38 C.F.R. § 3.304(f)(2) is not for application.  Further, the Veteran was never a prisoner of war (POW).  The regulation relating to POWs at 38 C.F.R. § 3.304(f)(4) is not for application.  

As noted, the regulations pertaining to claims for service connection for PTSD were amended in July 2010.  The new subsection specifically focuses on those cases where the stressor claimed by the veteran is related to the veteran's fear of hostile military or terrorist activity.  The facts of this case clearly establish that the Veteran's stressor is limited solely to a claimed sexual assault-rape-in service.  The Board finds that 38 C.F.R. § 3.304(f)(3) is not for consideration in this case.  Therefore, the only applicable provision in this case is the subsection pertaining to personal assault at 38 C.F.R. § 3.304(f)(5).

The regulation regarding personal assault stressors allows for alternative forms of evidence to be used, in addition to statements from the Veteran, to establish the occurrence of the claimed assault.  Even with consideration of the alternative forms of evidence, the Board finds that the evidence of record does not support a conclusion that the Veteran was sexually assaulted in service.  

In support of this determination the Board notes the extensive personnel records associated with the Veteran's limited period of service.  The counseling records and sworn statements used in supporting the recommendation for the Veteran's discharge clearly demonstrate a pattern of bad behavior on the part of the Veteran almost from the outset of her service and before the period when she alleges she was assaulted.  The records document her failure to comply with orders and procedures, although minor in nature at first, to more outright insubordinate behavior characterized by her being at a bus stop rather than her appointed place of duty.  

The above behavioral problems were in the first part of the Veteran's service.  Because she was attending basic training over a holiday period, she was authorized a period of leave over the Christmas holiday, which period was known as Exodus.  On her return from leave, the Veteran's behavior was again against good order and discipline and targeted at getting her discharged from service.  She openly challenged authority and provided negative responses to counseling entries with her attitude reflected by saying she hoped her behavior would get her discharged or that she would do anything to get out of the Army.

As to her medical entries, the Veteran ended a pregnancy in June 1979, approximately five months prior to service.  She continued to have episodes of cramping and bleeding during her brief military service and was seen in the OB/GYN clinic prior to her going home on leave in early December 1979.  She was tested for gonorrhea, again at a time before the alleged assault.  On her return from leave she told one of her sergeants that she thought she might be pregnant.  The STRs reflect evaluation of the Veteran's condition, based on her statement, with a determination that she was not pregnant.  In the counseling record of January 11, 1980, the Veteran told Captain H. that she had met someone while on leave and he had proposed to her.  The Veteran told Captain H. she would do anything to get out.

The STR entry from January 10, 1979, addressed the Veteran's taking of Percogesic.  The entry noted the Veteran as behaving in a disrespectful manner and refusing to change while being evaluated in the clinic.  She told the physician's assistant she would continue to behave in this manner until she was discharged.  The physical aspect of her visit showed there to be no pathological findings related to the alleged taking of the pills.  

The medical evidence shows the Veteran was having OB/GYN-related problems early in service, and prior to the rape that she alleges occurred after her return from Exodus leave.  The evidence shows she returned from leave and told her superiors she thought she was pregnant.  She admitted to intercourse in December 1979.  All pregnancy tests were negative.  The STRs document several additional entries for varied physical complaints after the Veteran's return from leave--entries that support the sworn statement of Sgt. M. that the Veteran had been to sick call frequently since her return from leave.  

The Veteran maintained at her video conference hearing that she was discharged due to being pregnant.  The evidence is unequivocal-she was not discharged for that reason.  The objective medical evidence of record documents that she was not pregnant at the time of her discharge.  Moreover, the Veteran's own testimony, at the same hearing, was that she had her first child in March 1981.  She did not allege, at any time, that she suffered a miscarriage or a termination of a pregnancy at any point after her discharge and before March 1981.  Thus, her statements about being pregnant at the time of her discharge are not credible.  

As to the alleged medical emergency regarding her wedding night in March 1980, the Veteran has not provided any corroborating evidence.  She has said she tried to locate the records but was not successful.  She was informed of alternate forms of evidence, to include statements of others, to include her ex-husband, that would support her contention.  She provided no additional evidence in support of this allegation.  Although her mother provided a statement to support the Veteran's allegation of being raped in service, she did not comment at all on the alleged March 1980 incident.  It would be reasonable to expect her mother to at least be aware of the incident even if not present and be able to attest to the Veteran's medical emergency and, possibly, the reason for the emergency.  However, she did not.  

The Board finds that the Veteran's mother's statement is not probative of the issue of a sexual assault in service.  In light of the extensive evidence against a finding of a sexual assault, the simple recitation that the Veteran told her of the rape is of little probative value when weighed against all of the contrary evidence.  

The Veteran has further alleged that the emergency was the result of a sexually transmitted disease (STD) that she said she got from her rapist, which disease manifested itself in March 1980, more than two months after her discharge from service.  Her STRs do not document any type of STD at the time of her discharge from service.  Although that fact is not necessarily dispositive, it is more reliable and probative evidence than the Veteran's unsupported allegation of requiring emergency treatment for an STD that she alleges originated in service, particularly in light of her not providing any additional evidence to support her allegation.  

The VA care providers appear to have accepted the Veteran's statement of being raped at face value as the medical personnel were interested in treating the Veteran as opposed to helping her with a disability claim.  The several entries note the Veteran coming to different providers seeking a diagnosis of PTSD to assist her in her claim but then declining treatment.  The Veteran had a thorough psychiatric review in January 2008 and in September 2008, and neither VA examiner provided a diagnosis of PTSD related to service.  Moreover, no diagnosis in the VA treatment records was associated with the Veteran's military service.  Rather, they were made to assess the Veteran's presentation at the time she was seen.

In particular, the May 23, 2007, assessment was of a personality disorder.  The examiner noted at the time that the Veteran did not endorse symptoms of PTSD despite her contention of being raped in service.  A June 28, 2007, social work entry said the Veteran was homeless and depressed.  A July 9, 2007, social work entry provided an assessment of personality disorder after the Veteran presented with a demand for a diagnosis of PTSD.  There are a number of entries from the Veteran's primary care physician, Dr. S., who noted the Veteran's multiple physical problems as well as being homeless with financial difficulties and the claimed history of being assaulted.  Dr. S. provided an assessment of depression at times but never related the depression to the Veteran's military service.  The September 2008 psychiatric assessment was depressive disorder, PTS-like symptoms and rule out bipolar disorder.  

The Vet Center records also reflect the Veteran's desire to be seen in order to get a diagnosis of PTSD.  As the record entries show, she was not diagnosed with PTSD despite the social worker accepting the Veteran's statement of being raped in service.  The social worker twice provided an assessment of subdiagnostic PTSD rather than a diagnosis of PTSD.  Such an assessment does not represent a diagnosis of PTSD in conformance with the DSM-IV as required by 38 C.F.R. § 4.125(a). 

The SSA records only note PTSD by way of history.  The SSA records also note that the evidence was insufficient to provide an assessment of a psychiatric disability.

The September 2010 VA examiner conducted a review of the Veteran's entire record and her contentions.  The examiner found that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  She carefully reviewed all of the evidence of record, to include the personnel record entries and STRs.  She assessed the Veteran's responses to the interview questions in reaching her determination that the Veteran did not have PTSD.  The examiner also concluded that the mood disorder, NOS, diagnosed at the examination, was not related to service.  This was the only other Axis I diagnosis.  The examiner stated that the evidence supported this diagnosis as it satisfied the diagnostic criteria of DSM-IV.  The examiner's opinion was thorough and the basis for the diagnosis explained and supported.  

The Board is sensitive to the nature of this claim and that it not uncommon in cases like this that there is no documentation of a claimed assault.  The applicable regulation is written to allow for other types of evidence to be used in assessing such a claim.  The types of evidence listed are not exhaustive but represent evidence recognized to be present in cases of personal assault.  However, in this case, the personnel and STR evidence does not support a conclusion that there was a change in behavior based on an assault as alleged by the Veteran.  Her military behavior was recognized as unacceptable early on and she continued to behave in the same manner on her return from leave, only with a dedicated purpose to be discharged from military service.  

The only other supporting evidence submitted by the Veteran was her mother's statement that was submitted with the substantive appeal in December 2008.  As discussed above, the Board assigns little probative value to the statement.  The statement is not sufficient to establish the occurrence of the claimed event in service when weighed against the other evidence of record.  

The Veteran has not established the occurrence of a stressor related to a personal assault in service, a rape in this case.  Moreover, there is no diagnosis of PTSD of record.  Further, the Veteran does not have an acquired psychiatric disorder that is attributable to military service.  There is no evidence of a chronic disorder in service and no evidence that a psychosis was manifest to a compensable degree within one year after the Veteran's discharge from service.  Thus her claim for service connection for an acquired psychiatric disorder, to include PTSD is denied.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection in this case.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Court issued a decision in the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

The Veteran submitted her claim in March 2007.  The AOJ wrote to her in April 2007.  The Veteran was advised of the evidence required to substantiate her claim for service connection.  She was further advised of the information required from her to enable VA to obtain evidence on her behalf, the assistance that VA would provide to obtain evidence on her behalf, and that she should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on her behalf.  The AOJ informed the Veteran on the types of evidence she could submit that would support her claim for service connection.  She was asked to submit any medical evidence that she had.  

The Veteran was also informed of the special elements required to substantiate a claim of service for PTSD, and the types of evidence that could be submitted to support a claimed stressor.  The letter also provided the notice required by Dingess in regard to effective dates and how disability ratings are made.   

The Veteran did not respond to the letter and the AOJ denied her claim in June 2007.  The Veteran submitted her NOD that same month.  This was the first time she provided details of her alleged assault in service.  The AOJ issued the Veteran a statement of the case (SOC) in December 2007.  The SOC listed the evidence of record and confirmed the denial of service connection.  The Veteran perfected her appeal in January 2008 and included the statement from her mother.  

The Veteran testified at hearing about the events in service.  The Board remanded her claim for additional development.

The AOJ wrote to the Veteran in April 2010.  The letter provided a detailed request for information and/or evidence from the Veteran and informed her of the importance/relevance of such information and evidence.  The Veteran did not respond to the letter.

Additional evidence was obtained.  The Veteran was afforded a VA examination.  Her claim was re-adjudicated and the denial of service connection was confirmed.  The Veteran was issued a SSOC that noted the evidence added to the record and explained the basis for the continued denial of her claim.  

The Veteran has not disputed the contents of the VCAA notice in this case.  She was afforded a meaningful opportunity to participate in the development of her claim.  From the outset she demonstrated actual knowledge of what was required to establish service connection as evidenced by her statements as she claimed she was sexually assaulted in service.  Her detailed statement with her NOD and her testimony demonstrate that she was aware of the type of evidence needed to support her claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate her claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes her claims folder with her military personnel records and STRs, Vet Center records, and VA treatment records.  The Veteran testified at a video conference hearing in support of her claim.  

The Veteran was afforded a VA examination.  The examination was adequate upon which to base a determination as it fully addressed the purpose of the examination and the unique character of a PTSD claim based on sexual assault.  The examiner provided a detailed review of the evidence of record as well as a lengthy report of the interview and evaluation of the Veteran.  The opinion was not favorable to the Veteran.  The examination was adequate to allow the Board to reach a determination of whether service connection was warranted in this case.  See 38 C.F.R. § 3.326 (2010), Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

The Board notes that the Veteran made several statements referring to a chaplain at her base during the time she was being processed for discharge.  The Veteran said she felt the chaplain may be able to provide some evidence in her case.  She provided a name but no address for the individual.  A review of the Vet Center notes indicates that the Veteran said she had located the chaplain but he had not responded to her several letters.  She still did not provide any information to VA about an address at that point.  

Finally, the Board notes that corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street"); see also 38 C.F.R. § 3.159 (c)(2)(i) (2009).  VA's duty must be understood as a duty to assist the Veteran in developing her claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008) (citing to Woods, 1 Vet. App. at 193).  The Veteran must assist VA by authorizing VA to obtain relevant records, or to contact possibly relevant parties.  The Veteran did not provide VA with an address even though she apparently was in possession of the address for the chaplain.   

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.


_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


